Citation Nr: 0412174	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

5.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1973 to 
July 1981.  

The appellant filed claims of entitlement to service 
connection for a back disorder and hypertension in May 1994 
and July 1994, respectively.  An August 1994 rating decision 
denied service connection for a back disorder and 
hypertension.  After the appellant filed a notice of 
disagreement in February 1995, he was issued a statement of 
the case in March 1995; however, he did not thereafter timely 
perfect an appeal of his May 1994 and July 1994 claims.  

A February 1995 claim from the appellant for service 
connection for a headache disorder was denied in a March 1995 
rating decision.  He was notified of that decision later in 
March 1995 but did not file an appeal thereof.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Des Moines, Iowa, Regional Office 
(RO).  The appellant filed a notice of disagreement with that 
rating decision in February 2003.  After receiving a 
statement of the case in July 2003, the appellant perfected 
his appeal to the Board by timely filing a substantive appeal 
in July 2003.  

The appellant provided testimony at a video conference 
hearing before the undersigned Veterans Law Judge in November 
2003.  

As will be explained below, the issues of entitlement to 
service connection for disorders of the cervical spine and 
right shoulder are remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied in an 
August 1994 rating decision, which became final when the 
appellant did not timely perfect an appeal from the decision 
after receiving a statement of the case in March 1995.  

2.  Additional evidence that raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension has not been submitted since the August 1994 
rating decision.  

3.  Service connection for a lumbar spine disorder was denied 
in an August 1994 rating decision, which became final when 
the appellant did not timely perfect an appeal from the 
decision after receiving a statement of the case in March 
1995.  

4.  Additional evidence that raises a reasonable possibility 
of substantiating the claim for service connection for a 
lumbar spine disorder has not been submitted since the August 
1994 rating decision.  

5.  Service connection for a headache disorder was denied in 
a March 1995 rating decision, which became final when the 
appellant did not file an appeal from the decision within one 
year after receiving notification thereof later in March 
1995.  

6.  Additional evidence that raises a reasonable possibility 
of substantiating the claim for service connection for a 
headache disorder has not been submitted since the March 1995 
rating decision.  

7.  Service connection for a cervical spine disorder was 
denied in an August 1994 rating decision, which became final 
when the appellant did not timely perfect an appeal from the 
decision after receiving a statement of the case in March 
1995.  

8.  Additional evidence that raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a cervical spine disorder has been submitted 
since the August 1994 rating decision that denied that claim.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service 
connection for hypertension and a lumbar spine disorder is 
final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302(b), 
20.1103 (2003).  

2.  New and material evidence regarding the issue of service 
connection for hypertension has not been submitted since the 
August 1994 rating decision; therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  New and material evidence regarding the issue of service 
connection for a lumbar spine disorder has not been submitted 
since the August 1994 rating decision; therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

4.  The March 1995 rating decision that denied service 
connection for a headache disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1994); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302(b) (2003).  

5.  New and material evidence regarding the issue of service 
connection for a headache disorder has not been submitted 
since the March 1995 rating decision; therefore, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

6.  The August 1994 rating decision that denied service 
connection for a cervical spine disorder is final.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302(b), 20.1103 (2003).  

7.  New and material evidence regarding the issue of service 
connection for a cervical spine disorder has been submitted 
since the August 1994 rating decision, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in December 2002 regarding what 
information and evidence is needed to substantiate his 
current claims, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  Such notice was prior to a January 2003 
rating decision that initially denied the claims.  Therefore, 
because the required notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
current claims, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Court also held in Pelegrini that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must do the 
following:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the Board finds that the 
December 2002 notice letter informed the appellant of the 
need to provide VA with any evidence he had pertaining to his 
claim.  Following receipt of the December 2002 notice letter, 
the appellant indicated in two December 2002 statements that 
his only medical treatment had been at VA medical facilities.  
Therefore, the Board finds that all four element required for 
proper notification have been satisfied.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, all relevant VA medical records 
have been obtained and associated with the claims file.  The 
appellant has been afforded the opportunity to provide 
testimony regarding his claims at the November 2003 Video 
Conference hearing before the undersigned Veterans Law Judge.  
The appellant has not indicated that there is any additional 
evidence pertinent to his claims which is not associated with 
the claim file regarding the issues finally decided herein.  
Under these circumstances, it is apparent that no additional 
evidentiary development is warranted.  Therefore, the Board 
finds that VA's duty to assist the appellant has been fully 
accomplished.  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claims of entitlement to service 
connection for hypertension, a lumbar spine disorder, and a 
headache disorder because there is no evidence indicating 
that there is a relationship between pertinent current 
disability and his military service.  Thus, while there are 
current diagnoses of hypertension, degenerative arthritis and 
disc disease of the lumbar spine, and headaches, there is no 
competent indication that any of those disabilities is 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of any evidence 
in service of cardiovascular disease, arthritis, or chronic 
headaches, or any evidence of hypertension or arthritis 
during the first year after service, any opinions relating 
the current cardiovascular disability, arthritis, or 
headaches to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2003).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394.  

Law and Regulations

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Hypertension

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for hypertension.  He claims that his hypertension 
was initially manifested in service.  

The August 1994 rating decision denied service connection for 
hypertension, and, after a notice of disagreement was 
submitted by the appellant in February 1995, he was issued a 
SOC in March 1995.  However, he did not perfect his appeal by 
filing a timely substantive appeal, and, therefore, the 
August 1994 rating decision became final.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for hypertension was in the 
August 1994 rating decision, the Board must determine whether 
new and material evidence has been received subsequent to the 
August 1994 rating decision that is sufficient to reopen that 
claim.  

The evidence considered by the RO in its August 1994 rating 
decision included the appellant's service medical records.  
While sinus bradycardia was noted on a November 1973 EKG 
report, and a November 1973 chest X-ray report indicated that 
the appellant had an elongated aorta, which the radiologist 
felt was quite suggestive of hypertension in a 27 year-old, 
blood pressure readings in service were within the normal 
range, and there was no complaint,  finding, or treatment of 
hypertension.  The appellant's May 1981 discharge examination 
revealed normal findings for the heart, and his blood 
pressure was 118/68.  

Also considered by the August 1994 rating decision were the 
following VA medical records: outpatient records dated from 
1988 to 1990, which showed a complaint of chest pain in 
August 1988, with normal blood pressure; and the report of a 
June 1994 VA medical examination that noted a blood pressure 
reading of 150/98 and included a diagnosis of possible mild 
early essential hypertension without end-organ disease.  

The August 1994 rating decision denied service connection for 
hypertension on the basis that the evidence failed to show 
that hypertension had been manifested in service or within 
the first year after service.  

The evidence submitted since the August 1994 rating decision 
includes the following: VA outpatient records dated from 
November 1994 to April 2003, which noted elevated blood 
pressure readings; diagnoses of hypertension at August 2000 
and May 2003 VA medical examinations, with a notation on the 
May 2003 report that the appellant dated the actual diagnosis 
of hypertension back six years; and the transcript of the 
appellant's November 2003 Video Conference hearing, where he 
provided testimony about the relationship of his hypertension 
to service.  

The Board finds the medical records received since the August 
1994 rating action, along with the appellant's various 
statements and testimony, to be new, as they were not 
previously considered.  Although new, the Board does not find 
this evidence to be material because it does not establish 
that the appellant has hypertension that is related to active 
service.  The clinical records do not reflect that 
hypertension had its onset or was aggravated during active 
duty.  Prior evidence already established the presence of 
hypertension.  What is lacking is a showing of hypertension 
in service or within the first year after the appellant's 
discharge from service, or competent evidence relating 
current hypertension to active duty.  Therefore, the evidence 
cannot be considered new and material for the purpose of 
reopening the claim.  

While the appellant has offered his own arguments and 
testimony regarding his claim that he has hypertension that 
was initially manifested during his military service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has hypertension that is 
related to military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

II.  Lumbar Spine Disorder

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for a lumbar spine disorder.  He claims that his 
lumbar spine disability is related to a motor vehicle 
accident in which he was involved during service.  

The August 1994 rating decision denied service connection for 
a lumbar spine disorder, and, after a notice of disagreement 
was submitted by the appellant in February 1995, he was 
issued a SOC in March 1995.  However, he did not perfect his 
appeal by filing a timely substantive appeal, and, therefore, 
the August 1994 rating decision became final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for a lumbar spine disorder 
was in the August 1994 rating decision, the Board must 
determine whether new and material evidence has been received 
subsequent to the August 1994 rating decision that is 
sufficient to reopen that claim.  

The evidence considered by the RO in its August 1994 rating 
decision included the following: the appellant's service 
medical records, which did not reveal any complaint, finding, 
or treatment of lumbar spine disability; VA outpatient 
records dated from 1988 to 1990 that showed low back pain 
complaints; private medical records dated in August 1991 that 
noted marked spinal muscle pain and tenderness throughout the 
entire spine musculature with increased tension, limited and 
painful motion, and stiffness; a June 1994 VA X-ray report 
that noted narrowing of the L5-S1 disc space and degenerative 
arthritis; and a diagnosis of degenerative joint disease in 
the lower lumbar spine on the June 1994 VA medical 
examination.  

The August 1994 rating decision denied service connection for 
a lumbar spine disorder on the basis that the evidence failed 
to show that a lumbar spine disorder had been manifested in 
service or that degenerative arthritis of the lumbar spine 
had been manifested within the first year after service.  

The evidence submitted since the August 1994 rating decision 
consists of the following: VA outpatient records dated from 
November 1994 to April 2003 that reveal treatment for lumbar 
spine disability; the August 2000 VA medical examination 
report that diagnosed chronic low back pain with discogenic 
disease; the May 2003 VA examination report that noted there 
was evidence of lower lumbar canal narrowing and spondylotic 
changes in the lumbar spine; and the transcript of the 
appellant's November 2003 Video Conference hearing, where he 
provided testimony about the relationship of his low back 
disability to service.  

The Board finds the medical records received since the August 
1994 rating action and the appellant's various statements and 
testimony to be new, as they were not previously considered.  
Although new, the Board does not find this evidence to be 
material because it does not establish that the appellant has 
lumbar spine disability that is related to active service.  
The clinical records do not reflect that a lumbar spine 
disorder had its onset or was aggravated during active duty.  
Prior evidence already established the presence of lumbar 
spine disability.  What is lacking is a showing of a lumbar 
spine disorder in service or degenerative arthritis in the 
lumbar spine within the first year after service, or 
competent evidence relating current lumbar spine disability 
to active duty.  Accordingly, the evidence cannot be 
considered new and material for the purpose of reopening the 
claim.  

While the appellant has offered his own arguments and 
testimony regarding his claim that he has a lumbar spine 
disorder that was initially manifested during his military 
service, he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that he has a 
lumbar spine disorder that is related to military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

III.  A Headache Disorder

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for headaches.  He claims that he has experienced 
headaches since a motor vehicle accident in service.  

The March 1995 rating decision denied service connection for 
headaches on the basis that the evidence failed to show that 
a headache disorder had been manifested in service.  After 
the appellant was notified of the March 1995 rating decision 
later in March, he did not file an appeal of the decision 
within one year thereafter; therefore, the March 1995 rating 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302 (1994); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for headaches was in the 
March 1995 rating decision, the Board must determine whether 
new and material evidence has been received subsequent to the 
March 1995 rating decision that is sufficient to reopen that 
claim.  

The evidence considered by the RO in its March 1995 rating 
decision included the appellant's service medical records, 
which showed no complaint. finding, or treatment for a 
chronic headache disorder.  The only headaches noted in 
service were associated with the flu (March 1978), a viral 
infection (November 1978), and an upper respiratory infection 
(March 1979).  Neurological evaluation at the May 1981 
discharge examination revealed normal findings.  

Also of record at the time of the March 1995 rating decision 
was a November 1994 VA neurological evaluation that was 
performed to determined the nature of the appellant's 
complaint of daily frontal headaches of two years duration.  
The assessment was headaches, most likely secondary to 
sinusitis and sleep apnea.  

The March 1995 rating decision denied service connection for 
headaches on the basis that the evidence failed to show that 
a headache disorder had been manifested in service, or that 
the appellant had a headache disorder that was related to 
service.  

The evidence submitted since the March 1995 rating decision 
includes the following: VA outpatient records dated from 1999 
to 2003 that show occasional treatment for chronic headaches; 
the May 2003 VA medical examination report that noted a 13 
year history of headaches, which would occur every one to two 
weeks, were quite severe, and lasted half a day, but were not 
considered to be related directly to hypertension; and the 
transcript of the appellant's November 2003 Video Conference 
hearing, where he provided testimony about the relationship 
of his headaches to service.  

The Board finds the medical records received since the March 
1995 rating action and the appellant's various statements and 
testimony to be new, as they were not previously considered.  
Although new, the Board does not find this evidence to be 
material because it does not establish that the appellant has 
a headache disorder that is related to active service.  The 
clinical records do not reflect that a headache disorder had 
its onset, or was aggravated, during active duty.  Prior 
evidence already established the presence of headaches.  What 
is lacking is a showing of a chronic headache disorder in 
service or competent evidence relating current headaches to 
active duty.  Therefore, the evidence cannot be considered 
new and material for the purpose of reopening the claim.  

While the appellant has offered his own arguments and 
testimony regarding his claim that he has a headache disorder 
that was initially manifested during his military service, he 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has a headache 
disorder that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

IV.  Cervical Spine Disorder

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for a cervical spine disorder.  He argues that his 
current cervical spine disability is related to a motor 
vehicle accident in which he was involved during service.  

The August 1994 rating decision denied service connection for 
a cervical spine disorder, and, after a notice of 
disagreement was submitted by the appellant in February 1995, 
he was issued a SOC in March 1995.  However, he did not 
perfect his appeal by filing a timely substantive appeal, 
and, therefore, the August 1994 rating decision became final.  
See 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for a cervical spine 
disorder was in the August 1994 rating decision, the Board 
must determine whether new and material evidence has been 
received subsequent to the August 1994 rating decision that 
is sufficient to reopen that claim.  

The evidence considered by the RO in its August 1994 rating 
decision included the appellant's service medical records, 
which did not show any complaint, finding, or treatment or a 
cervical spine disability, and VA medical records dated 
between 1988 and 1994, including cervical spine X-rays and 
the June 1994 VA medical examination report, that revealed 
findings of cervical strain, degenerative joint disease of 
the cervical spine, narrowing of the disc space at C5-C6.  

The August 1994 rating decision denied service connection for 
a cervical spine disorder on the basis that the evidence 
failed to show that a cervical spine disorder had been 
manifested in service or that degenerative arthritis of the 
cervical spine had been manifested within the first year 
after service.  

The evidence submitted since the August 1994 rating decision 
includes VA medical records dated from 1999 to 2003 that show 
treatment for cervical spine disability and the transcript of 
the appellant's November 2003 Video Conference hearing, where 
he provided testimony about the relationship of his cervical 
spine disability to service.  Hospitalized in October 2000 
for neck surgery that involved anterior cervical diskectomy 
and fusion with arthrodesis at C4-5 and C5-6, the appellant 
reported a three to four year history of neck and bilateral 
shoulder pain with severe headaches.  A VA physician 
indicated in a November 2002 outpatient record that he felt 
the appellant's residual symptoms of cervical pain, numbness, 
and weakness in the right arm were related to his injury 
during the motor vehicle accident during service which led to 
neck surgery.  

The Board finds that the evidence submitted since the August 
1994 rating decision is new, in that it shows the appellant 
has been treated for cervical spine disability since August 
1994.  Moreover, the Board finds this evidence to be material 
because the November 2002 VA medical opinion links the 
appellant's cervical spine problems to his military service.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for a cervical spine disorder, on the 
basis that the appellant has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding the claim.  



ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for 
hypertension, a lumbar spine disorder, and headaches, those 
claims remain denied.  

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim of entitlement to 
service connection for a cervical spine disorder, the appeal 
is granted.  


REMAND

The veteran apparently contends his cervical spine and right 
shoulder disabilities are related to a motor vehicle accident 
in which he was involved during service.  As noted in the 
Board's decision above, a November 2002 VA outpatient record 
suggested a link between a motor vehicle accident in service 
and current cervical spine and right shoulder disabilities.  
However, that physician did not include any rationale to 
support his opinion.  

The service medical records show that the appellant was 
involved in a motor vehicle accident in August 1977.  He was 
also seen in service (November 1980) for a complaint of pain 
in the right shoulder after lifting a 50 pound bag the day 
before.  Given the November 2002 statement from a VA 
physician and the absence of a VA examination by an 
orthopedic specialist to determine the etiology of the 
appellant's disability, the Board believes such an 
examination would be helpful in adjudicating his claims for 
service connection for cervical spine and right shoulder 
disorders.  The Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the appellant's claims of entitlement to service 
connection for cervical spine and right shoulder disorders 
are remanded to the RO for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Scheduled the appellant for a VA 
orthopedic examination to determine the 
likely etiology of any cervical spine and 
right shoulder disorders.  The entire claims 
folder and a copy of this Remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be requested to express 
opinions as to whether it is likely, 
unlikely, or at least as likely as not that 
the appellant has a cervical spine disorder 
and/or a right shoulder disorder that is 
related to service.  The examiner should 
reconcile his opinions with that expressed in 
the November 2002 VA outpatient record if 
they are different.  The examiner should also 
be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible 
manner.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  After the above requested actions have 
been completed, the claims of entitlement to 
service connection for cervical spine and 
right shoulder disorders should be re-
adjudicated.  If either of the benefits 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case, and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



